DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020, 09/08/2020, 01/22/2020, 09/18/2020 and 08/31/2018.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application EP16158565.8 filed on 03/03/2016.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Interpretation
Claim 14 recites the limitation “data processing means”. There is no structure in the specification to perform the function. It is being interpreted as means plus function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?

Yes claims 1 is directed towards a method.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? 

 Yes, the claim is directed to an abstract idea.

	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The process in claims 1 is a mental process that can be practicably performed in the human mind, or with the aid of pen and paper, and, furthermore, contains aspects of methods of organizing human activity and as such is directed toward and abstract idea.  The claim consists of using a behavior tree architecture for performing tasks. This is similar to a human reading the behavior tree architecture and following the order of tasks. Furthermore identifies the different nodes on the tree as a root node, control flow node and execution nodes. This consists of reading the behavioral tree and understanding the logic behind it to perform the task which is considered a human organization of human activity. Finally, defining a node with an outgoing edge to be a parent of the node with the incoming edge. This also consists of reading the behavioral tree and understanding the logic behind it to perform the task which is considered a human organization of human activity. Notably, the claim does not positively recite any limitations regarding actual determination of the attitude of the robot.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
 No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  The additional limitations include the root node calling a control flow node, the control flow node calling a first node, the first node returning a state to the control flow node, the control flow mode returning a second state to the root node and the Robot. In the instant case the node calling another node and returning a state is considered a computational process for implementing the abstract idea. The Robot in the body of the claim does not constitute a particular machine or manufacture that is integral to the claim, either.  It merely (implicitly) receives the data that is transmitted from the computer system and does not perform any further functions.
Thus, it is clear that the abstract idea is merely implemented on a computer at the “apply it level”, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

 No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.  Using a behavior tree and identifying nodes with directed edges are considered merely implemented on a computer at the “apply it level”, which is indicative of the abstract idea having not been integrated into a practical application.


CONCLUSION
Thus, since claim 1: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.

Claims 2, 3, 5, 6, 7, 8, 9 are consider part of the abstract idea as they recite the method which is considered mental steps, as discussed in claim 1, step 2A, i.e. all steps could practically be performed by a human.  
Claims 4 and 12 are considered part of the insignificant extra solution computation process. For claim 4, see art rejection for evidence of Well-understood, routine and conventional nature of labeling of states in a behavior tree. For claim 12, see art rejection for evidence of well-understood, nature of the program flow and control, as well as structure of the behavior tree. Furthermore, for sending commands MPEP 2106.05(d)(II) states that Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). 


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is not directed towards a statutory categories.

STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Using the two-step inquiry, it is clear that claim 10 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?

  No claim 15 is not directed towards a statutory category. It is not a method, machine, manufacture or composition of matter.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1 and 4-7, 9-15 are rejected under 35 U.S.C. 103 as being unpatenable by Profio(US20040153212) in view of Marzinotto(Towards a Unified Behavior Trees Framework for Robot Control).

Regarding claim 1, Profio teaches A method for controlling a robot, the method including using a behavior tree architecture for tasks performed by the robot([0154] disclosing a method using the behavior tree architecture for dialogue “task” performed by the robot),
Profio does not teach wherein the behavior tree architecture comprises nodes including a root node, at least one control flow node and at least one execution node and directed edges, wherein the nodes are connected with the directed edges. wherein the root node has one outgoing edge and no incoming edge, each control flow node has one incoming edge and at least one outgoing edge and each execution node has one 
 Marzinotto teaches wherein the behavior tree architecture comprises nodes including a root node, at least one control flow node and at least one execution node and directed edges, wherein the nodes are connected with the directed edges (Figure 11 disclosing a root note, a control flow node and execution nodes connected by directed edges, see also page 5421 col2 section 1). 
wherein the root node has one outgoing edge and no incoming edge, each control flow node has one incoming edge and at least one outgoing edge and each execution node has one incoming edge and no outgoing edge, wherein a node having an outgoing edge is defined as a parent node in relation to another node connected to this edge and a node having an incoming edge is defined as a child node in relation to another node connected to this edge(Figure 11 disclosing a root node with no incoming edges having one outgoing edge, a control flow node “selector” having one incoming edge and at least one outgoing edge, and execution nodes that have incoming edges but no outgoing edges. Page 5421 col 2 section III defines the node with the outgoing edge as a parent to the node to which the edge is incoming and defines the later node as the child node).
wherein the control flow nodes and the execution nodes are adapted to return different states to their parents nodes, the states including success, running and failure, the method including the steps of the root node calling a control flow node page 5421 col 2 section III disclosing the root generating the tick signal which propagates through the tree, it is understood to mean calling the control flow node, and then the tick reaches the execution nodes. The states are also defined as running, success and failure);
the control flow node calling a first node (Page 5422 col 2 section III B disclosing the children “execution nodes” of the selector “control flow” return their states to the control flow node and the control flow ticks the children which is understood to mean calls the execution nodes);
the first node returning a first state to the control flow node (Page 5422 col 2 section III B  further discloses the state of the execution nodes propagates through the tree until it reaches the root again which is understood to mean the control flow returns the state to the root);
the control flow node returning a second state to the root node( Page 5422 col 2 section III B disclosing the children “execution nodes” of the selector “control flow” return their states to the control flow node and the control flow ticks the children which is understood to mean calls the execution nodes. 
	Profio as modified by Marzinotto are analogous art because they are in the same field of endeavor, behavior tree for robot control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Profio to incorporate the teaching of Marzinotto of wherein the behavior tree architecture comprises nodes including a root node, at least one control flow node and at least one execution node and directed edges, wherein the nodes are connected with the directed edges. wherein the root node has one outgoing edge and no incoming edge, each control flow node has one incoming edge and at least one outgoing edge and each execution node has one incoming edge and no outgoing edge, wherein a node having an outgoing edge is defined as a parent node in relation to another node connected to this edge and a node having an incoming edge is defined as a child node in relation to another node connected to this edge, wherein the control flow nodes and the execution nodes are adapted to return different states to their parents nodes, the states including success, running and failure, the method including the steps of the root node calling a control flow node, the control flow node calling a first node, the first node returning a first state to the control flow node, the control flow node returning a second state to the root node in order to give a formal description of behavior trees.


Regarding claim 4, Profio as modified by Marzinotto teaches the method in accordance with claim 1, wherein the states further include at least one of initialized, suspended, invalid, aborted and preempted,

wherein the state suspended indicates that a node has been paused, wherein the state invalid indicates that a node has been created, but is not ready for execution yet,
wherein the state aborted indicates that a node itself has stopped execution of this node,
wherein the state preempted indicates that a user or a behavior tree executive has stopped the execution of the node,
and wherein the method further includes one control flow node or execution node returning at least one of the states initialized, suspended, invalid, aborted and preempted (page 5422 col 1 section III A disclosing at least an initialized state “running” that is returned by the execution nodes and an aborted state “failure” that propagates through the tree).

Regarding claim 5, Profio as modified by Marzinotto teaches the method in accordance with claim 1, wherein the behavior tree architecture comprises a variable control flow node connected to at least two outgoing edges with one child node connected to each edge, respectively(Profio [0154] disclosing the sequence “control flow” connected to at least two outgoing edges and one child node connected to each edge).
[0158] disclosing the control panel “variable control flow” calls its navigation scheme child only if there are obstacles in the way “rules depends on aspects other than child state”).
Profio as modified by Marzinotto and Profio are analogous art because they are in the same field of endeavor, behavior trees for robot control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Profio as modified by Marzinotto to incorporate the teaching of profio of wherein the variable control flow node calls its child nodes according to rules, which rules also depend on aspects other than the states returned by the child nodes of the variable control flow node in order to avoid collisions. 

Regarding claim 6, Profio as modified by Marzinotto teaches the method in accordance with claim 5, wherein one child node of the variable control flow node relates to a main task, which child node is defined as the main task child node, and another child node of the variable control flow node relates to an optional task, which child is defined as the optional child node, (Profio [0154] disclosing that the sequence control flow “variable control flow” has at least a main child which is the dialogue and one optional which is the approach target that can be omitted).
[0158] disclosing the control panel “variable control flow” calls its navigation scheme child only if there are obstacles in the way “rules depends on aspects other than child state”).
Profio as modified by Marzinotto and Profio are analogous art because they are in the same field of endeavor, behavior trees for robot control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Profio as modified by Marzinotto to incorporate the teaching of profio of wherein the variable control flow node calls its child nodes according to rules, which rules also depend on aspects other than the states returned by the child nodes of the variable control flow node in order to avoid collisions. 

Regarding claim 7, Profio as modified by Marzinotto teaches the method in accordance with claim 1, wherein the behavior tree architecture comprises a heterogeneous control flow node connected to at least 3 outgoing edges with one child node connected to each edge, (profio figure 17 disclosing the behavior tree comprising a sequence “heterogeneous” control flow with three outgoing edges with one child connected to each edge),
Profio as modified by Marzinotto  does not yet teach the child nodes comprising a starter child node and at least 2 non-starter child nodes, wherein the heterogeneous 
Marzinotto teaches the child nodes comprising a starter child node and at least 2 non-starter child nodes(page 5422 col 1 second paragraph disclosing the sequence control flow starting with the first child, this can be understood that the other child nodes are non starter child nodes)
wherein the heterogeneous control flow node is adapted to call its child nodes consecutively starting with the starter child node(page 5422 col 1 second paragraph disclosing the control flow calls its child nodes consecutively starting with a child node ),
wherein the heterogeneous control flow node calls its children according to rules, wherein for each non-starter child node, the rules for calling the non-starter child node depend on the state of the child node called immediately before the respective non-starter child node, wherein this dependency is different for at least two non-starter child nodes(page 5422 col 1 second paragraph disclosing ticking the child nodes subsequently as long as they continue to return success, running or failure. This means that the rules for calling the non-started child node depends on the state of the child node called immediately before it).

Profio as modified by Marzinotto and Marzinotto are analogous art because they are in the same field of endeavor, behavior trees for robot control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Profio as modified by Marzinotto to incorporate the teaching of Marzinotto of the child nodes comprising a starter child node and at least 2 non-starter child nodes, wherein the heterogeneous control flow node is adapted to call its child nodes consecutively starting with the starter child node and wherein the heterogeneous control flow node calls its children according to rules, wherein for each non-starter child node, the rules for calling the non-starter child node depend on the state of the child node called immediately before the respective non-starter child node, wherein this dependency is different for at least two non-starter child nodes in order to further define the relationship of the nodes in the behavioral tree architecture.


Regarding claim 9, Profio as modified by Marzinotto does not yet teach the method in accordance with claim 1, wherein the behavior tree architecture comprises a sub tree relating to selecting an object, picking up the object and bringing the object to a desired location and wherein the method executes this sub tree.
Marzinotto teaches the method in accordance with claim 1, wherein the behavior tree architecture comprises a sub tree relating to selecting an object, picking up the object Fig 11 disclosing a subtree for picking up an object including walking, and picking it up and see pg. 5426, section IX, section A, disclosing the robot standing up, waling to a table and attempting to grasp the object).
The references do not explicitly disclose a command to retrieve the object to a desired location. However, the reference does disclose the ability to walk and to selection and object, and as such it would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to add the additional functionality of walking back to the start location, in order to bring the grasped object to a desired location. This would be obvious as using a known technique, here walking command is known and provided for in the prior art, to improve the device, i.e. retrieving the object instead of just picking it up, and would yield predictable results, as walking to the object is known, walking back with the object would yield a predictable result. See MPEP 2143(I)

	Regarding claim 10, Profio as modified by Marzinotto teaches the method in accordance with claim 1, wherein the robot includes a mobile base and/or a manipulator(Profio [0062] disclosing a mobile walking robot with two legs “base”).

	Regarding claim 11, Profio as modified by Marzinotto teaches the method in accordance with claim 1, wherein the robot is an autonomously driving robot (Profio [0069] [0070] disclosing the robot is autonomously controlled by the control unit).

Regarding claim 12, Profio as modified by Marzinotto does not yet teaches the method in accordance with claim 1, wherein commands relating to the at least one control flow node and to the at least one execution node are implemented as executable functions in a computer source code, wherein the nodes and the directed edges connecting the nodes define a tree structure, wherein the tree structure is stored as a data file, wherein the method comprises sending said commands implemented as executable functions, said tree structure stored as a data file and an execution command to a behavior tree executive at runtime, the behavior tree executive generating a control program based on said commands implemented as executable functions, said tree structure stored as a data file and the execution command at runtime.
Marzinotto teaches wherein commands relating to the at least one control flow node and to the at least one execution node are implemented as executable functions in a computer source code,
wherein the nodes and the directed edges connecting the nodes define a tree structure, wherein the tree structure is stored as a data file, wherein the method comprises
sending said commands implemented as executable functions, said tree structure stored as a data file and an execution command to a behavior tree executive at runtime,
the behavior tree executive generating a control program based on said commands implemented as executable functions, said tree structure stored as a data file and the disclosing implementing the program in ROS, it is obvious to a person with the skill in the art that the program with commands has to be implemented as executable in a computer source code with the tree and subtree included in the program).
Profio as modified by Marzinotto and Marzinotto are analogous art because they are in the same field of endeavor, behavior trees for robot control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Profio as modified by Marzinotto to incorporate the teaching of Marzinotto of wherein commands relating to the at least one control flow node and to the at least one execution node are implemented as executable functions in a computer source code, wherein the nodes and the directed edges connecting the nodes define a tree structure, wherein the tree structure is stored as a data file, wherein the method comprises sending said commands implemented as executable functions, said tree structure stored as a data file and an execution command to a behavior tree executive at runtime, the behavior tree executive generating a control program based on said commands implemented as executable functions, said tree structure stored as a data file and the execution command at runtime in order to program the control system of the robot to perform actions.

	Regarding claim 13, Profio as modified by Marzinotto teaches The method in accordance with claim 1, wherein the robot includes a sensor and the method includes sensing information by means of the sensor and effecting the robot to respond to the [0080] disclosing the controller controls the robot in response to sensor input).
	
	Regarding claim 14, Profio as modified by Mazinotto teaches A system comprising a data processing means adapted to carry out the method claim 1, wherein the system preferably comprises a robot([0070] disclosing a system with a robot which has a processing unit).

	  Use of a behavior tree architecture for programming, supervision, introspection and/or debugging, wherein the behavior tree architecture comprises any of the features as set out in claim1([0088] disclosing the behavior control system is programmed. [0120] disclosing the use of behavior tree architecture in programming a layer of the behavior control system “the situated behavior layer”, see also figure 4) .


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatenable by Profio(US20040153212) in view of Marzinotto(Towards a Unified Behavior Trees Framework for Robot Control) and Tatsuya(JP2009230569).



Regarding claim 2, profio as modified by Marzinotto teaches The method in accordance with claim 1, wherein the behavior tree architecture comprises sub trees, each sub tree comprising at least one control flow node and at least one execution node (Marzinotto fig 11 disclosing a behavior tree that comprises sub trees, each sub tree comprises a control flow node and at least one execution node).
	Profio as modified by Marzinotto does not teach wherein the method further comprises defining a local sub tree variable for a subtree.
Tatsuya teaches wherein the method further comprises defining a local sub tree variable for a subtree([0134] disclosing subtrees with local variables).
Profio as modified by Marzinotto and Tatsuya are analogous art because they are in the same field of endeavor, subtrees with variables. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Profio as modified by Marzinotto to incorporate the teaching of Tatsuya of teaches wherein the method further comprises defining a local sub tree variable for a subtree in order to minimize the errors of using global variables.


Regarding claim 3, Profio as modified by Marzinotto and Tatsuya teach does not yet teach the method in accordance with claim 2, wherein the local sub tree variable is passed from one sub tree to another.
page 5421 col 2 section III disclosing the response “local variable” is propagated back and forth through the tree, this is understood to mean it is used by other subtrees).
Profio as modified by Marzinotto and Tatsuya and Marzinotto are analogous art because they are in the same field of endeavor, behavior trees. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the teaching of Profio as modified by Marzinotto and Tatsuya to incorporate the teaching of Marzinotto of wherein the local sub tree variable is passed from one sub tree to another  in order to reuse the local variable and transfer information to other subtrees.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatenable by Profio(US20040153212) in view of Marzinotto(Towards a Unified Behavior Trees Framework for Robot Control) and Hui(CN105117575).
Regarding claim 8, Profio as modified by Marzinotto teaches The method in accordance with claim 1.
Profio as modified by Marzinotto does teach  wherein at least one control flow node is realized as a recovery node, which recovery node has a plurality of child nodes comprising a first child node and at least one further child node, wherein the 
if the first child node returns failure, the recovery node calls the at least one further child node; if one of the at least one further child nodes returns success, the recovery node calls the first node; if all of the at least one further child nodes return failure, the recovery node returns failure; and wherein the method includes executing the recovery node.
Hui teaches wherein at least one control flow node is realized as a recovery node, which recovery node has a plurality of child nodes comprising a first child node and at least one further child node, wherein the recovery node calls the first child node, and if the first child node returns success, the recovery node returns success and does not call the at least one further child node(page 6 under line 11 disclosing a recovery node with at least two child nodes, it discloses executing the second child only if the first child returns failure which is understood to mean calls the calls the first child and if it returns success it does not call the at least one further child);
if the first child node returns failure, the recovery node calls the at least one further child node(page 6 under line 11 disclosing a recovery node with at least two child nodes, it discloses executing the second child only if the first child returns failure which is understood to mean calls the calls the first child and if it returns success it does not call the at least one further child);
if one of the at least one further child nodes returns success, the recovery node calls the first node(page 6 line 11 disclosing the recovery node executes the first child again after the second child is executed, which is understood to mean after the second child returns success, the recovery node calls the first child);
and wherein the method includes executing the recovery node(page 2 disclosing executing the recovery procedure which is understood to mean executing the recovery node).
if all of the at least one further child nodes return failure, the recovery node returns failure(it is understood that if all the children fail, then the node will return a failure );
	Hui and Profio as modified by Marzinotto are analogous art because they are in the same field of endeavor, behavior trees to control robots. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the teaching of profio as modified by Marzinotto to incorporate the teaching of Hui of wherein at least one control flow node is realized as a recovery node, which recovery node has a plurality of child nodes comprising a first child node and at least one further child node, wherein the recovery node calls the first child node, and if the first child node returns success, the recovery node returns success and does not call the at least one further child node; if the first child node returns failure, the recovery node calls the at least one further child node; if one of the at least one further child nodes returns success, the recovery node calls the first node; if all of the at least one further child nodes return failure, the recovery node returns failure; and wherein the method includes executing the recovery node in order to restore the system to avoid errors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20170161035 disclosing a method for using local variables in place of global variables.
CN105117575 disclosing using behavior tree to program games.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664